DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-8 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “…a pilot spool that closes the inlet passage and opens the bypass passage when the solenoid is in a non-excitation state…” in combination with the other limitations set forth in the independent claim; where Kervagoret (US 4982803) discloses: A solenoid flow control valve (figure 2) comprising: a housing (50) including an inlet port (at 56) and an outlet port (at 138), the housing being provided with a pilot pressure chamber (at 108) therein; an inlet passage (from 56 past 70 to 86 to 68 to 106) that allows the inlet port to communicate with the pilot pressure chamber (when solenoid regulates shutter 70 to a regulated flow position); an outlet passage (from 108 to 114 to 117 to 118 to 138) that allows the pilot pressure chamber to communicate with the outlet port; a fixed restrictor (at 114) provided on the outlet passage; a bypass passage (via 120) that allows the pilot pressure chamber to communicate with the outlet port in a manner to bypass the fixed restrictor; a solenoid (92); a pilot spool (104 in 67/102) that closes the inlet passage (via 70) [[ ]], 
but does not disclose the above claimed recitation and teaches away from opening the bypass passage when the solenoid is in the non excited state, and it would not have been obvious to one of ordinary skill in the art to provide such a claimed arrangement without improper hindsight construction of the same, and especially considering, modifying Kervagoret to drain the inlet to tank via the bypass passage when the solenoid is off would make Kervagoret inoperable as provided therein; accordingly the claims must be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753